In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1598 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

BRIAN THURMAN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 1:14‐cr‐00366‐1 — Virginia M. Kendall, Judge. 
                     ____________________ 

     ARGUED NOVEMBER 29, 2017 — DECIDED MAY 2, 2018 
                ____________________ 

   Before  WOOD,  Chief  Judge,  RIPPLE  and  KANNE,  Circuit 
Judges. 
   RIPPLE, Circuit Judge. Law enforcement executed a search 
warrant at Brian Thurman’s residence after a cooperating in‐
formant purchased heroin inside. They discovered drug par‐
aphernalia,  two  handguns,  and  a  large  amount  of  money. 
Mr. Thurman was arrested and later charged in a three‐count 
superseding indictment with (1) maintaining a drug‐involved 
premises, in violation of 21 U.S.C. § 856(a)(1); (2) distributing 
2                                                       No. 17‐1598 

100  grams  or  more  of  heroin,  in  violation  of  21  U.S.C. 
§ 841(a)(1);  and  (3)  possessing  a  firearm  in  furtherance  of  a 
drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).  
    Before trial, Mr. Thurman filed two motions to suppress: 
one to exclude self‐incriminating statements that he made fol‐
lowing  his  arrest  and  another  to  exclude  evidence  obtained 
from a search of his cell phone. The district court denied both 
motions. A jury later convicted Mr. Thurman on the distribu‐
tion charge, but acquitted him on the drug‐premise and fire‐
arms  charges.  The  court  sentenced  him  to  seventy‐two 
months’ imprisonment and four years’ supervised release.  
    Mr. Thurman now challenges the court’s denial of his mo‐
tions to suppress and its findings supporting his sentence. He 
maintains that he did not waive voluntarily his Miranda rights 
or consent voluntarily to the search of his cell phone. He also 
challenges the court’s findings at sentencing that he was re‐
sponsible  for  at  least  700  grams  of  heroin  and  that  he  pos‐
sessed a dangerous weapon. He notes that the jury convicted 
him of distributing a significantly smaller quantity of drugs 
and acquitted him of the firearms charge.  
    We cannot accept these contentions. Mr. Thurman’s sup‐
pression  arguments  require  us  to  re‐evaluate  the  district 
court’s  credibility  determinations.  The  court  did  not  clearly 
err in crediting the officers’ testimony that Mr. Thurman con‐
sented  to  their  questioning  and  to  the  search  of  his  phone. 
Furthermore, the court made proper findings of fact when ap‐
plying the Sentencing Guidelines. Sentencing courts can con‐
sider conduct underlying an acquitted charge so long as that 
conduct  is  proven  by  a  preponderance  of  the  evidence.  Ac‐
cordingly, we affirm the judgment of the district court.  
No. 17‐1598                                                      3

                                                    I 
                                      BACKGROUND 
                                                    A. 
    In  August  2013,  Minnesota  police  officers  tracked  the 
movement of Courtney Williams from the west side of Chi‐
cago to Minnesota, where they arrested him with 489 grams 
of heroin hidden inside a spare tire. Williams told the author‐
ities that Mr. Thurman had supplied him with the heroin in 
exchange  for  a  $17,000  down  payment  and  $20,000  of  debt. 
Later  that  month,  in  cooperation  with  the  police,  Williams 
wore  a  wire  to  Mr. Thurman’s  house  in  Chicago,  where  he 
gave Mr. Thurman $10,000 in partial payment of his debt. Wil‐
liams continued to cooperate with authorities and arranged a 
controlled  drug  purchase  the  next  month.  Williams  sent 
Mr. Thurman a text message with the number “150,” to which 
Mr.  Thurman  wrote  “Yeap”  and  later  responded  with 
“Touchdown.”1  The  next  day,  Williams  went  to  Mr. Thur‐
man’s house and exchanged $23,500 for 148.5 grams of heroin 
and the satisfaction of his remaining debt. Law enforcement 
waited outside while Williams completed the transaction.   
    After confirming that Williams had purchased heroin in‐
side, the officers forced entry into Mr. Thurman’s house and 
executed a search warrant that was contingent on the comple‐
tion  of  the  controlled  buy.  They  arrested  Mr.  Thurman  and 
handcuffed him in the back of a police car. His girlfriend and 
son remained inside. While searching the basement, the offic‐
ers found plastic bags, packaging tape, electronic scales, a safe 
with approximately $27,000 in cash, and some of the money 

                                                 
1 R.137 (Trial Tr.) at 332, 336. 
4                                                      No. 17‐1598 

Williams had just exchanged. They did not discover any her‐
oin.  Mr. Thurman  informed  the  police  that  there  were  two 
firearms in the house: a Glock .40 caliber handgun in a trash 
bag  in  the  basement  and  a  Bryco  .380  caliber  handgun  in  a 
bedroom closet upstairs. The officers discovered loaded mag‐
azines next to both guns; however, they could not recall con‐
sistently  whether  the  guns  themselves  were  loaded.  When 
asked, Mr. Thurman told the officers that they could search 
the common areas of a nearby residential property which he 
owned. He refused, however, to sign a consent form and spe‐
cifically instructed the officers not to search inside the apart‐
ments where his tenants lived. An officer wrote “refused to 
sign but consented” on the consent form.2  
   Law enforcement took Mr. Thurman to a Chicago office of 
the  Bureau  of  Alcohol,  Tobacco,  Firearms  and  Explosives 
(“ATF”) for questioning. Once inside the interview room, the 
agents removed Mr. Thurman’s handcuffs and provided him 
with a Gatorade. According to the authorities, they advised 
Mr. Thurman of his Miranda rights, but he refused to sign an 
advice‐of‐rights form. Nevertheless, he indicated a desire to 
cooperate with them and proceeded to admit that he had sold 
drugs  out  of  his  house  and  owned  two  guns  to  protect  his 
drug  trade.  During  the  interview,  the  agents  conducted  a 
search  of  Mr.  Thurman’s  cell  phone.  The  parties  dispute 
whether Mr. Thurman verbally consented to this search, but 
they agree  that he refused to sign a consent‐to‐search  form. 
Two of the agents remembered Mr. Thurman showing them 
specific  names  and  numbers  in  the  phone  corresponding  to 

                                                 
2 R.52 (Suppression Hr’g Tr.) at 52. 
No. 17‐1598                                                          5

Williams, who was listed as “Skinny,” and his primary sup‐
plier, who was listed as “Meko.”3 They also recalled Mr. Thur‐
man admitting to having deleted text messages with Williams 
about their transaction earlier that day. 
    The  agents  eventually  released  Mr.  Thurman  on  the  un‐
derstanding that he would return the next day to continue co‐
operating. They retained his cell phone and expected him to 
initiate  recorded  calls  with  his  supplier  when  he  returned. 
Mr. Thurman  asked  whether  he  should  bring  an  attorney 
with him, and the agents said that it was his choice. Mr. Thur‐
man did not return as expected. Instead, his attorney called to 
say that Mr. Thurman would not be cooperating any further. 
Law enforcement subsequently conducted a forensic exami‐
nation of his cell phone and reconstructed the recently deleted 
text messages between Mr. Thurman and Williams.  
        
                                                    B. 
    In September 2015, Mr. Thurman was charged in a three‐
count superseding indictment with (1) knowingly using and 
maintaining a residence for the purpose of distributing a con‐
trolled  substance,  in  violation  of  21  U.S.C.  §  856(a)(1);  (2) 
knowingly and intentionally distributing 100 grams or more 
of a mixture and substance containing a detectable amount of 
heroin, in violation of 21 U.S.C. § 841(a)(1); and (3) knowingly 
possessing  a  firearm  in  furtherance  of  a  drug  trafficking 
crime, in violation of 18 U.S.C. § 924(c)(1)(A).  




                                                 
3 R.137 (Trial Tr.) at 412–16. 
6                                                                No. 17‐1598 

    Before trial, he filed a motion to suppress any evidence ob‐
tained from the search of his cell phone and a motion to sup‐
press  any  incriminating  statements  he  made  during  the 
post‐arrest  interrogation.4  He  attached  copies  of  the  con‐
sent‐to‐search form for his cell phone and the advice‐of‐rights 
form, both of which reflected his refusal to sign. He also sub‐
mitted an affidavit averring that he “refused to give consent 
to the requested warrantless searches” and “refused to pro‐
vide any information to law enforcement agents without the 
presence of an attorney.”5  
    The  district  court  held  a  hearing  on  the  motions.  At  the 
hearing,  the  Government  presented  substantially  consistent 
testimony from three of the agents involved in Mr. Thurman’s 
arrest  and  questioning.  They  all  testified  that  Mr.  Thurman 
refused to sign any forms but verbally agreed to the limited 
search of his second property, to the search of his cell phone, 
and  to  their  questioning  without  an  attorney  present.  The 
agents did not record their interactions with Mr. Thurman.6 
The defense called two law enforcement witnesses. They pro‐
vided substantially similar testimony to that of the prosecu‐
tion’s witnesses. Mr. Thurman did not testify at the hearing, 
instead relying on his affidavit. 



                                                 
4  Mr.  Thurman  did  not  challenge  the  search  of  his  second  property,  as 

nothing was found or removed from those premises. 
5 R.45‐2; R.46‐2. 

6 At the time, ATF policy did not require video recording of all custodial 

interrogations. Since Mr. Thurman’s arrest, the policy has been changed 
to require such recordings. 
No. 17‐1598                                                        7

    The court denied both motions. With respect to the motion 
to suppress the incriminating statements, the court concluded 
that Mr. Thurman did not unambiguously invoke his Miranda 
rights but rather impliedly waived them. The court credited 
the testimony of the agents, whom it deemed “credible based 
on their demeanor and the consistency of their testimony.”7 
Accordingly, the court found that Mr. Thurman had spoken 
freely during the interview with a full understanding of his 
rights and in an apparent attempt to obtain beneficial treat‐
ment. It also held that Mr. Thurman’s refusal to sign the ad‐
vice‐of‐rights form did not undermine the voluntariness of his 
waiver; if anything, it demonstrated his comfort in denying 
the agents’ requests. With respect to the motion to suppress 
the evidence from the cell phone search, the court found that 
Mr. Thurman voluntarily consented to the search, as demon‐
strated by his clear understanding of his rights and comfort 
interacting  with  the  authorities.  With  all  of  this  evidence 
deemed admissible, the case proceeded to trial. 
    At trial, the Government presented similar testimony from 
the agents as well as testimony from Williams. It also intro‐
duced recordings of Williams’s meetings with Mr. Thurman, 
the drug paraphernalia and handguns seized from Mr. Thur‐
man’s residence, Mr. Thurman’s incriminating statements fol‐
lowing his arrest, telephone records and summaries, and re‐
constructed text messages and contacts that had been deleted 
from  his  cell  phone.  Mr.  Thurman  did  not  testify.  The  jury 
convicted  him  on  the  distribution  charge  (Count  2),  but  ac‐
quitted him on the drug‐premises charge (Count 1) and the 
firearms charge (Count 3).  

                                                 
7 R.73 at 9. 
8                                                        No. 17‐1598 

    At sentencing, the court found that Mr. Thurman was re‐
sponsible  for  distributing  between  700  grams  and  one  kilo‐
gram  of  heroin,  resulting  in  a  base  offense  level  of  28.  See 
U.S.S.G. § 2D1.1(c)(6). It also found that he possessed a dan‐
gerous  weapon  in  connection  with  the  drug  offense,  which 
triggered a two‐level enhancement. See U.S.S.G. § 2D1.1(b)(1). 
Combining  his  offense  level  of  30  with  his  criminal  history 
category  of  I,  the  court  calculated  an  advisory  guidelines 
range of 97 to 121 months. The court then considered the sen‐
tencing factors under 18 U.S.C. § 3553(a). It weighed the seri‐
ousness  of  the  offense  and  the  need  for  general  deterrence 
against  Mr.  Thurman’s  positive  history  and  characteristics; 
specifically, he had contributed to his community as a teacher 
and demonstrated both a sense of remorse and an ability to 
reform his behavior. Ultimately,  the  court  sentenced  him to 
seventy‐two  months  in  prison  and  four  years  of supervised 
release. It further ordered him to repay the money he retained 
from  the  controlled  buy  and  to  pay  a  special  assessment  of 
$100. 
      
                                  II 
                          DISCUSSION 
A.  Motions to Suppress 
    Mr. Thurman challenges the district court’s denials of his 
motions to suppress. We review the court’s legal conclusions 
de  novo  and  its  underlying  factual  findings  for  clear  error, 
giving special deference to its credibility determinations. See 
United States v. Burnside, 588 F.3d 511, 516–17 (7th Cir. 2009). 
“A factual finding is clearly erroneous only if, after consider‐
ing all the evidence, we cannot avoid or ignore a definite and 
No. 17‐1598                                                         9

firm conviction that a mistake has been made.” Id. at 517 (in‐
ternal quotation marks omitted).  
     
                                 1. 
    We first consider Mr. Thurman’s motion to suppress his 
post‐arrest statements. The district court found that Mr. Thur‐
man did not unambiguously invoke his Miranda rights but ra‐
ther  impliedly  waived  them.  This  conclusion  primarily 
turned on the court’s crediting of the agents’ testimony and 
discrediting  of  Mr.  Thurman’s  affidavit.  According  to  the 
court’s  factual  findings,  Mr.  Thurman  was  advised  of  and 
fully understood his Miranda rights; he strategically refused 
to sign the advice‐of‐rights form; and he nonetheless chose to 
speak with the officers in the hope of obtaining leniency. The 
court  did  not  find  any  credible  evidence  that  Mr.  Thurman 
invoked his Miranda rights or was coerced into waiving them. 
It thus denied his motion to suppress.  
    The law is clear that before law enforcement officers can 
interrogate a suspect in custody, they must inform the suspect 
of his Miranda rights. United States v. Shabaz, 579 F.3d 815, 818 
(7th  Cir.  2009).  If  the suspect  invokes his rights, the officers 
must cease their questioning. Id. However, the burden is on 
the suspect to make a “clear and unambiguous assertion” of 
his rights. Id. (quoting United States v. Lee, 413 F.3d 622, 625 
(7th Cir. 2005)). Even if a suspect does not invoke his Miranda 
rights,  his  self‐incriminating  statements  cannot  be  used 
against him in court unless the Government shows by a pre‐
ponderance of the evidence that he voluntarily waived these 
rights. Berghuis v. Thompkins, 560 U.S. 370, 382–84 (2010); see 
also United States v. Brown, 664 F.3d 1115, 1118 (7th Cir. 2011). 
10                                                       No. 17‐1598 

The voluntariness of a waiver is assessed based on the totality 
of circumstances. Brown, 664 F.3d at 1118.  
    The record adequately supports the district court’s finding 
that  Mr.  Thurman  did  not  invoke  his  Miranda  rights.  This 
finding was based primarily on the court’s evaluation of the 
credibility of the agents compared to that of Mr. Thurman. As 
is often the case with motions to suppress, the court was faced 
with “a veritable ‘[]he said’ versus ‘they said,’” United States 
v. Smith, 218 F.3d 777, 780 (7th Cir. 2000), and it accepted the 
agents’ version of events. Notably, the court was able to assess 
firsthand  the  agents’  demeanors  under  cross‐examination, 
whereas it could not probe Mr. Thurman’s uncorroborated af‐
fidavit. Because the agents’ testimony was consistent, plausi‐
ble, and unbiased, we see no clear error in the court’s credi‐
bility determinations. Mr. Thurman’s later inquiry about get‐
ting an attorney does not undermine the finding that he failed 
to invoke his rights; his inquiry occurred after the end of the 
interrogation, and, in any event, it was not an unambiguous 
invocation  of  his  Miranda  rights.  See  Shabaz,  579  F.3d  at  819 
(noting that the statements, “maybe I should talk to a lawyer” 
and “I don’t know if I need an attorney,” do not invoke the 
right  to  counsel).  Based  on  the  record  as  it comes  to  us,  we 
must uphold the finding that Mr. Thurman did not invoke his 
Miranda rights.  
    We next review whether Mr. Thurman waived his rights 
and, if so, whether his waiver was voluntary. Waiver can be 
express or implied. Berghuis, 560 U.S. at 384. In the latter case, 
waiver “may be inferred from a defendant’s understanding of 
[his] rights coupled with a course of conduct reflecting [his] 
desire to give up [these] right[s].” Smith, 218 F.3d at 781. The 
burden is on the prosecution to show that the defendant gave 
No. 17‐1598                                                      11

up his rights “voluntar[il]y in the sense that it was the product 
of a free and deliberate choice … and made with a full aware‐
ness of both the nature of the right being abandoned and the 
consequences of the decision to abandon it.” Berghuis, 560 U.S. 
at 382–83 (internal quotation marks omitted). The voluntari‐
ness of waiver is informed by the defendant’s age and educa‐
tion, his experience with law enforcement, and the length and 
conditions of the interview. Brown, 664 F.3d at 1118; Shabaz, 
579 F.3d at 820.  
    Mr.  Thurman  maintains  that  his  refusal  to  sign  the  ad‐
vice‐of‐rights form shows that he did not waive his rights, at 
least not voluntarily. Refusal to sign a waiver form, however, 
is  not  enough  to  defeat  credible  evidence  of  an  implied 
waiver. See Smith, 218 F.3d at 781 (“[W]aiver may be inferred 
from the defendant’s conduct, even when [he] has refused to 
sign a waiver form.”); see also Shabaz, 579 F.3d at 820. As the 
Supreme Court has explained, “the law can presume that an 
individual who, with a full understanding of his or her rights, 
acts in a manner inconsistent with their exercise has made a 
deliberate choice to relinquish the protection those rights af‐
ford.”  Berghuis,  560  U.S.  at  385.  Here,  the  record  provides 
more than sufficient support for the finding that Mr. Thurman 
understood  his  rights  and  deliberately  chose  to  relinquish 
them by engaging in the interrogation.  
    The circumstances of his interview and his particular con‐
duct closely resemble prior cases in which we have affirmed 
the  voluntariness  of  defendants’  waivers.  In  Smith,  we  re‐
jected  the  defendant’s  argument  that  her  refusal  to  sign  a 
waiver  form  required  the  suppression  of  her  incriminating 
statements. See 218 F.3d at 781. We concluded that she volun‐
tarily waived her Miranda rights based in part on the fact that 
12                                                        No. 17‐1598 

the authorities brought her a beverage and created an atmos‐
phere that the district court described as “low key and infor‐
mal.” Id. Similarly, the officers here brought Mr. Thurman a 
Gatorade,  released  him  from  handcuffs,  and  “acted  profes‐
sionally during all of their interactions with Thurman.”8 Our 
conclusion  in  Smith  was  bolstered  by  “the  fact  that  [the  de‐
fendant] refused to sign the waiver form,” which “show[ed] 
her independent thinking and exercise of her free will.” Id. at 
782.  The  same  reasoning  applies  here.  Any  pressure  that 
Mr. Thurman felt simply did not rise to the level of coercion 
that renders a waiver involuntary. See Berghuis, 560 U.S. at 387 
(rejecting claim of involuntary waiver and noting that defend‐
ant  was  not  “incapacitated  and  sedated,”  “sleep  and  food 
depriv[ed],” or threatened).  
    For all of the reasons above, we affirm the court’s denial 
of  Mr.  Thurman’s  motion  to  suppress  his  post‐arrest  state‐
ments. 
       
                                                    2. 
    Mr. Thurman also challenges the denial of his motion to 
suppress evidence resulting from the authorities’ search of his 
cell phone. He again points to his affidavit and his refusal to 
sign  a  consent  form  as  evidence  that  he  did  not  consent,  at 
least not voluntarily, to the search of his phone. He also ar‐
gues  in  the  alternative  that  his  consent  was  limited  to  the 
search of his phone during the interrogation and did not ex‐
tend  to  the  subsequent  forensic  examination.  Therefore,  he 


                                                 
8 R.73 at 11. 
No. 17‐1598                                                          13

claims, the reconstructed text messages and contacts should 
not have been admitted at trial.  
      There  is no dispute that “[w]arrantless searches  are  pre‐
sumptively  unreasonable  under  the  Fourth  Amendment.” 
United States v. Strache, 202 F.3d 980, 984 (7th Cir. 2000). There‐
fore, “[i]n the absence of a warrant, a search is reasonable only 
if  it  falls  within  a  specific  exception  to  the  warrant  require‐
ment.” Riley v. California, 134 S. Ct. 2473, 2482 (2014). One such 
exception  is  voluntary  consent  to  a  search.  See  Strache,  202 
F.3d at 984. If the Government relies on this exception, it must 
prove by a preponderance of the evidence that the defendant 
consented  to  the  disputed  search.  See  United  States  v.  Hicks 
(Hicks II), 650 F.3d 1058, 1064 (7th Cir. 2011).  
     Here, the question whether Mr. Thurman consented to the 
search raises an underlying question: did the officers lie when 
they testified at the suppression hearing, or did Mr. Thurman 
lie in his affidavit? This is a classic credibility determination. 
As such, we “defer to the district court’s determination … be‐
cause, unlike our review of transcripts, the district court ‘had 
the  opportunity  to  listen  to  testimony  and  observe  the  de‐
meanor  of  witnesses  at  the  suppression  hearing.’”  United 
States v. Biggs, 491 F.3d 616, 621 (7th Cir. 2007) (quoting United 
States v. Parker, 469 F.3d 1074, 1077 (7th Cir. 2006)). Here, the 
court  was  faced  with  two  divergent  accounts,  neither  of 
which was facially implausible. The court weighed the credi‐
bility of Mr. Thurman’s affidavit against the live testimony of 
the  agents.  Although  only  two  agents  were  present  when 
Mr. Thurman was asked to sign  the consent‐to‐search form, 
they consistently recalled his refusal to sign, his verbal con‐
sent to the search, and his affirmative help in identifying par‐
ticular names and numbers in his phone. Their testimony was 
14                                                                   No. 17‐1598 

not  implausible  or  otherwise  disqualifying,  and  it  provided 
an adequate basis for the court’s determination.9 
    Before  addressing  the  voluntariness  and  scope  of 
Mr. Thurman’s consent, we address two of his arguments that 
the agents’ testimony should not be believed. First, he claims 
that his refusal to sign the consent form constitutes objective 
documentary evidence that cannot be disproven by suppos‐
edly  self‐serving  testimony.  Mr.  Thurman’s  argument  over‐
looks the fact that the agents’ testimony does not contradict 
the  documentary  evidence:  they  recalled  his  refusal  to  sign 
the forms as well as his separate verbal consent.10 Furthermore, 
Mr. Thurman cites no authority for the proposition that doc‐
umentary  evidence  necessarily  outweighs  verbal  testimony. 
To  the  contrary,  we,  as  well  as  other  courts,  have  affirmed 
findings of consent despite a defendant’s documented refusal 


                                                 
9 Mr. Thurman emphasizes the Supreme Court’s opinion in Riley v. Cali‐

fornia,  134  S. Ct.  2473  (2014).  There,  the  Court  held  that  cell  phone  data 
generally cannot be searched without a warrant under the search incident 
to arrest exception. Id. at 2495. Although the Court discussed the unique 
nature of modern cell phones as unparalleled repositories for personal in‐
formation, it did not address the consent‐based exception to the warrant 
requirement. Indeed, the Court stated that “even though the search inci‐
dent to arrest exception does not apply to cell phones, other case‐specific 
exceptions may still justify a warrantless search of a particular phone.” Id. 
at 2494. Therefore, Riley does not affect our holding. 
10 The agents remembered a similar response by Mr. Thurman when they 

asked if they could search his second residential property. According to 
the agents, he refused to sign the consent form but said “I know my rights. 
I can give you verbal consent, and I’m doing that.” R.52 (Suppression Hr’g 
Tr.) at 76. 
No. 17‐1598                                                                       15

to sign a form.11 Second, Mr. Thurman highlights the lack of 
any  recording  of  his  consent,  which  contravenes  the  ATF’s 
current  policy  of  recording  all  custodial  interrogations.  Alt‐
hough  a  recording  would  resolve  the  present  dispute,  the 
Constitution  certainly  does  not  mandate  such  a  policy.  See 
United  States  v.  Montgomery,  390  F.3d  1013,  1017  (7th  Cir. 
2004). The ATF’s decision to enact more protective practices 
does not render the agents’ past actions unlawful or their tes‐
timony implausible. Cf. Biggs, 491 F.3d at 621–22 (upholding 
finding of consent despite lack of recording).  
   Arguing in the alternative, Mr. Thurman contends that his 
consent  was  not given  voluntarily. The Fourth Amendment 
requires that “consent not be coerced, by explicit or implicit 
means,  by  implied  threat  or  covert  force.”  Schneckloth  v. 
Bustamonte, 412 U.S. 218, 228 (1973). When a defendant claims 
that  he  was  coerced  into  consenting,  the  Government  bears 
the burden of proving otherwise by a preponderance of the 
evidence. See Hicks II, 650 F.3d at 1064. The voluntariness of 
                                                 
11  See,  e.g., United States v. Hicks (Hicks I), 539  F.3d 566, 568–70 (7th  Cir. 

2008)  (affirming  finding  of  oral  consent  despite  refusal  to  sign  consent 
statement); United States v. Lattimore, 87 F.3d 647, 651 (4th Cir. 1996) (en 
banc) (“It is clear, however, that a refusal to execute a written consent form 
subsequent to a voluntary oral consent does not act as an effective with‐
drawal  of  the  prior  oral  consent.”);  United  States  v.  Thompson,  876  F.2d 
1381, 1384 (8th Cir. 1989) (holding consent effective despite defendant’s 
refusal  to  sign  written  consent  form);  United  States  v.  Castillo,  866  F.2d 
1071, 1081–82 (9th Cir. 1988) (holding that refusal to execute written con‐
sent form did not vitiate prior verbal consent); United States v. Boukater, 
409 F.2d 537, 538 (5th Cir. 1969) (noting that refusal to sign waiver did not 
taint search to which defendant otherwise consented); cf. United States v. 
$304,980.00 in U.S. Currency, 732 F.3d 812, 820–21 (7th Cir. 2013) (rejecting 
claim that verbal consent was revoked by writing “UNDER PROTEST” on 
consent form). 
16                                                           No. 17‐1598 

consent  is  a  question  of  fact  informed  by  the  totality  of  cir‐
cumstances. Schneckloth, 412 U.S. at 227. We have enumerated 
the following relevant factors: (1) the age, education, and in‐
telligence of the defendant; (2) whether he was advised of his 
constitutional  rights;  (3)  how  long  he  was  detained  before 
consenting;  (4)  whether  he  consented  immediately  or  was 
prompted by repeated requests; (5) whether physical coercion 
was used; and (6) whether he was in custody when he con‐
sented. United States v. Hicks (Hicks I), 539 F.3d 566, 570 (7th 
Cir. 2008).  
    When viewed as a whole, the record adequately supports 
the finding that Mr. Thurman’s consent was voluntary. By all 
accounts, Mr. Thurman is an intelligent and educated person. 
He  graduated  from  Purdue  University  and  was  pursuing  a 
master’s degree at the time of his arrest. He was advised of 
his constitutional rights and consented to the search without 
repeated  prompting.  Additionally,  there  are  no  indications 
that  physical  coercion  was  used  to  obtain  his  consent.  Alt‐
hough Mr. Thurman was in custody, his handcuffs were re‐
moved and he was given a Gatorade. The fact that he limited 
his consent to an earlier search and refused to sign the consent 
form further demonstrates that he was comfortable partially 
granting, and even denying, the officers’ requests.  
    Mr.  Thurman’s  last  challenge  to  the  search  concerns  the 
scope of his consent. Even if his consent was freely given, he 
claims, it did not extend to the secondary forensic search of 
his phone.12 Based on the record before us, we cannot agree. 

                                                 
12 The Government contends that Mr. Thurman has waived this challenge 

by failing to raise it before the district court and failing to provide good 
No. 17‐1598                                                                17

    It is well established that a criminal suspect may limit the 
scope of consent to a search, see Florida v. Jimeno, 500 U.S. 248, 
252 (1991), but the burden is on him to do so, see United States 
v. Patterson, 97 F.3d 192, 195 (7th Cir. 1996). Whether a search 
extends beyond the scope of consent “is a question of fact to 
be  determined  from  the  totality  of  all  the  circumstances.” 
United States v. Saucedo, 688 F.3d 863, 865 (7th Cir. 2012) (quot‐
ing United States v. Jackson, 598 F.3d 340, 348 (7th Cir. 2010)). 
The standard for measuring the scope of consent “is that of 
‘objective’ reasonableness—what would the typical reasona‐
ble person have understood by the exchange between the of‐
ficer and the suspect?” Jimeno, 500 U.S. at 251. Relevant factors 
include the defendant’s behavior, the purpose of the search, 
and any show of force. United States v. Osuorji, 32 F.3d 1186, 
1190 n.3 (7th Cir. 1994).  
    Mr. Thurman’s actions and the circumstances of the inves‐
tigation adequately support a finding that he consented to the 
forensic  examination.  “[C]ourts  can  look  at  the  defendant’s 
conduct to help determine the scope of a consensual search.” 
United  States  v.  Maldonado,  38  F.3d  936,  940  (7th  Cir.  1994). 
When  the  agents  asked  if  they  could  search  Mr.  Thurman’s 
phone, they presented him with the same consent form that 
he had refused to sign earlier with respect to the search of his 
second  residential  property.  Despite  his  refusal  to  sign, 


                                                 
cause for that omission. See Fed. R. Crim. P. 12(b)(3)(C) (providing that a 
motion to suppress must be raised before trial). Mr. Thurman insists that 
his claim of non‐consent encompasses his challenge to the scope of con‐
sent.  Because  we  conclude  that  Mr.  Thurman’s  consent  extended  to  the 
forensic search, we need not decide whether Mr. Thurman waived or for‐
feited this argument. His challenge fails under any standard of review.  
18                                                                  No. 17‐1598 

Mr. Thurman  not  only  verbally  agreed  to  the  search,  he  af‐
firmatively  showed  the  agents  specific  names  and  phone 
numbers  corresponding  to  his  drug‐related  contacts.  This 
conduct does not suggest any intent to limit the parameters of 
his consent. See United States v. Jackson, 598 F.3d 340, 348–49 
(7th  Cir.  2010)  (“Where  someone  …  consents  to  a  general 
search,  law  enforcement  may  search  anywhere  within  the 
general  area  where  the  sought‐after  item  could  be  con‐
cealed.”); United States v. Long, 425 F.3d 482, 486–87 (7th Cir. 
2005) (holding that forensic search of computer did not exceed 
scope  of  consent  to  search  defendant’s  office,  including  his 
computer,  when  consent  was  given  “with  no  limitations  or 
qualifications”). Mr. Thurman did not restrict the agents’ con‐
temporaneous examination of his phone, nor did he ask for it 
back at the end of the interview. The unlimited nature of his 
consent is particularly apparent when considered in light of 
his  earlier  limited  consent to the search of his second prop‐
erty.  
    Furthermore, the purpose of the search was clear. As the 
Supreme Court has explained, the “scope of a search is gener‐
ally defined by its expressed object.” Jimeno, 500 U.S. at 251. 
Because  it  was  clear  that  the  agents  were  investigating 
Mr. Thurman’s recent drug sales, a reasonable person in his 
position would expect them to search the phone for relevant 
deleted messages.13 A reasonable person may be expected to 
                                                 
13 We note parenthetically that during trial the officers testified that they 

asked  Mr.  Thurman  about  his  recent  transaction  with  Williams,  and 
Mr. Thurman  admitted  that  he  had  erased  his  text  messages  arranging 
that sale. The agents did not attempt to mislead Mr. Thurman or otherwise 
obfuscate  the  purpose  of  their  investigation.  See  United  States  v.  Jackson, 
598 F.3d 340, 348 (7th Cir. 2010) (“Law enforcement agents may not obtain 
No. 17‐1598                                                                       19

know that recently deleted information can be reconstructed 
on  a  cell  phone.  Cf.  United  States  v.  Watkins,  760  F.3d  1271, 
1277, 1283 (11th Cir. 2014) (concluding that unlimited consent 
to search computer extended to forensic search that revealed 
deleted files); Long, 425 F.3d at 486–87 (holding that unlimited 
consent to search office and laptop authorized forensic search 
of computer). Given the clear purpose of the search and the 
unlimited nature of Mr. Thurman’s consent, we conclude that 
the forensic examination did not violate his Fourth Amend‐
ment rights.14 We thus affirm the denial of the motion to sup‐
press.  

                                                 
someone’s consent to search by misrepresenting that they intend to look 
only for certain specified items and subsequently use that consent to jus‐
tify a general exploratory search.”). 
14 Mr. Thurman cites United States v. Escamilla, 852 F.3d 474 (5th Cir. 2017), 

cert. denied, 138 S. Ct. 336 (2017), for the proposition that “[w]hen the facts 
and circumstances surrounding a person’s consent suggest a natural end 
to  the  consensual  exchange  with  law  enforcement,  officers  should  not 
view  the  earlier  consent  as  ‘authorizing  a  second  search  at  some  future 
time if the first search is not fruitful.’” Appellant’s Br. 20 (quoting Esca‐
milla, 852 F.3d at 485). In Escamilla, the Fifth Circuit held that a forensic 
search of the defendant’s cell phone was not justified by his earlier consent 
to  a  request  to  “look  through”  it.  852  F.3d  at  485.  Although  we  are  not 
bound by Escamilla, we note that Mr. Thurman’s case is distinguishable on 
multiple grounds. For one, the officer in Escamilla returned the phone to 
the defendant, indicating the end of the search to which he had consented. 
Here, Mr. Thurman’s phone was not returned at the end of the interview, 
and he does not appear to have requested its return even after he ceased 
cooperating. Furthermore, unlike the defendant in Escamilla, Mr. Thurman 
told the authorities that he had deleted information from his phone that 
he reasonably should have known was highly relevant to their investiga‐
tion. When the defendant consented in Escamilla, he did not know the na‐
ture of the officer’s investigation, nor did he admit to the removal of rele‐
vant information from his phone.  
20                                                    No. 17‐1598 

B.  Sentencing 
    Mr. Thurman also challenges the district court’s findings 
underlying its application of the Sentencing Guidelines. The 
court set Mr. Thurman’s base offense level at 28 based on a 
finding  that  he  was  responsible  for  between  700  grams  and 
one kilogram of heroin. See U.S.S.G. § 2D1.1(c)(6). It also ap‐
plied a two‐level enhancement after finding that he possessed 
a dangerous weapon in connection with the drug offense. See 
U.S.S.G. § 2D1.1(b)(1). Mr. Thurman contends that these de‐
terminations  violate  his Fifth Amendment right to  due pro‐
cess and his Sixth Amendment right to trial by jury, respec‐
tively. We review the court’s application of the Guidelines de 
novo  and its factual findings for  clear error. United States v. 
Cherry, 855 F.3d 813, 815–16 (7th Cir. 2017). 
       
                                1. 
    Mr. Thurman first attacks the court’s drug‐quantity find‐
ing. Although the jury convicted him of distributing only 100 
grams or more of heroin, the court selected his base offense 
level based on 700 grams to one kilogram of heroin. The court 
arrived  at  that  figure  by  considering  the  amount  of  heroin 
seized from Williams in August 2013, the amount of heroin 
Williams  purchased  in  the  controlled  buy,  the  amount  of 
money and drug paraphernalia found in Mr. Thurman’s base‐
ment,  and  Mr. Thurman’s  own  admission  that  he  sold  ap‐
proximately  800  grams  to  Williams  over  a  three‐month  pe‐
riod. The court declined to consider Williams’s statement to 
the grand jury that he had obtained an additional 1.15 kilo‐
grams from Mr. Thurman between the spring of 2012 and Au‐
gust 2013. 
No. 17‐1598                                                          21

   The standards that apply to drug‐quantity findings at sen‐
tencing are well established: 
        [A] preponderance of the evidence is all that is 
        required for a factual finding of drug quantity 
        under  the  Sentencing  Guidelines,  due  process 
        concerns  notwithstanding.  Determining  drug 
        quantities  under  the  Sentencing  Guidelines  is 
        often difficult, and district courts may make rea‐
        sonable  though  imprecise  estimates  based  on 
        information that has indicia of reliability. … At 
        the  same  time,  …  a  district  court  choosing 
        among  plausible  estimates  of  drug  quantity 
        should normally err on the side of caution. 
United States v. Bozovich, 782 F.3d 814, 818 (7th Cir. 2015) (cita‐
tions  omitted)  (internal  quotation  marks  omitted).  Accord‐
ingly, the fact that the jury did not find beyond a reasonable 
doubt that Mr. Thurman distributed at least 700 grams of her‐
oin  does  not  undermine  the  constitutionality  of  the  court’s 
chosen base offense level. See United States v. Johnson, 489 F.3d 
794, 796 (7th Cir. 2007) (noting that sentencing courts are “not 
bound by the same stringent evidentiary standards as are ap‐
plicable  in  a  criminal  trial”).  So  long  as  the  evidence  before 
the court “bears sufficient indicia of reliability to support its 
probable  accuracy,”  we  will  not  disturb  its  findings.  United 
States v. Santiago, 495 F.3d 820, 824 (7th Cir. 2007) (alterations 
omitted) (quoting United States v. Cross, 430 F.3d 406, 410 (7th 
Cir. 2005)).  
   After a careful review of the record, we conclude that there 
was  more  than  sufficient  evidence  to  support  the  court’s 
drug‐quantity  finding.  When  Williams  first  was  arrested  in 
August 2013, the police seized 498 grams of heroin from his 
22                                                     No. 17‐1598 

spare  tire,  which  he  attributed  to  a  recent  purchase  from 
Mr. Thurman. This attribution was corroborated by the offic‐
ers’  surveillance  records,  which  placed  Williams  near 
Mr. Thurman’s house the day before. The $27,000 found in a 
safe in Mr. Thurman’s basement, along with packaging tape, 
plastic  baggies,  and  electronic  scales,  also  demonstrates  the 
scale of his drug operation.  
    Moreover,  Mr.  Thurman  admitted  to  authorities  that  he 
had  distributed  approximately  800  grams  of  heroin  to  Wil‐
liams  over  a  three‐month  period.  “Self‐incriminating  state‐
ments … clearly against [a defendant’s] penal interest, have 
long  been  considered reliable enough for use at trial, so we 
cannot say that they are too unreliable for use at sentencing.” 
United States v. Tankson, 836 F.3d 873, 882 (7th Cir. 2016) (al‐
terations omitted) (quoting United States v. Johnson, 342 F.3d 
731, 734 (7th Cir. 2003)). Mr. Thurman’s admission is particu‐
larly reliable given that the 800‐gram amount he quoted rea‐
sonably corresponds to the amount found in Williams’s tire 
plus the amount of the controlled buy. As we have said, “no 
one [is] more qualified than the dealer himself to put a num‐
ber on the amounts of [drugs] he was purchasing and resell‐
ing.”  Id.  (alterations  omitted)  (quoting  Johnson,  342  F.3d  at 
734). Together, this evidence provides more than a sufficient 
basis for the court’s finding.  
    We  cannot  accept  Mr.  Thurman’s  contention  that  the 
court’s  reliance  on  Williams’s  testimony  violated  his  “due 
process right to be sentenced on the basis of accurate infor‐
mation.” Bozovich, 782 F.3d at 817 (quoting Ben‐Yisrayl v. Buss, 
540  F.3d  542,  554  (7th  Cir.  2008)).  He  emphasizes  that  Wil‐
liams has a prior conviction for giving false testimony to po‐
lice and was motivated to curry favor with the authorities for 
No. 17‐1598                                                               23

his own benefit. However, “a sentencing judge is free to credit 
testimony that is ‘totally uncorroborated,’ ‘comes from an ad‐
mitted  liar,  convicted  felon,  large  scale  drug‐dealing,  paid 
government  informant,’  or  ‘self‐interested  co‐conspirator.’” 
United States v. Isom, 635 F.3d 904, 908 (7th Cir. 2011) (altera‐
tions omitted) (quoting Johnson, 489 F.3d at 797). We therefore 
cannot  say  that  the  district  court  was  clearly  erroneous  in 
crediting Williams’s testimony when it was corroborated by 
surveillance records and by Mr. Thurman’s own admission. 
Notably,  the  court  declined  to  increase  the  drug  quantity 
based on Williams’s uncorroborated testimony to the grand 
jury.  This  selectivity  shows  that  the  court  was  adequately 
skeptical of Williams’s claims and relied on only information 
with sufficient indicia of reliability. We do not see any error, 
let alone clear error, in the drug‐quantity finding. Thus, the 
court  properly  applied  U.S.S.G.  § 2D1.1(c)(6)15  to  calculate 
Mr. Thurman’s base offense level.  
      
                                                    2. 
    Mr.  Thurman’s  challenge  to  the  firearms  enhancement 
fares no better. He contends that the district court erred in ap‐
plying  an  enhancement  for  possession  of  a  dangerous 
weapon  given  the  jury’s  previous  acquittal  on  the  firearms 
charge.  Despite  the  jury’s  acquittal,  the  court  found  that 
Mr. Thurman was in constructive possession of two firearms 
in  connection  with  the  drug  offense.  Both  handguns  were 


                                                 
15 Section 2D1.1(c) contains the Drug Quantity Table, which sets forth a 

base offense level of 28 for “[a]t least 700 G but less than 1 KG of Heroin.” 
U.S.S.G. § 2D1.1(c)(6).  
24                                                      No. 17‐1598 

found during the execution of the search warrant. A .40 cali‐
ber  Glock  was  enclosed  in  a  box  in  a  trash  bag  filled  with 
books in the basement; a .380 caliber Bryco was stored in a box 
in  a  closet  upstairs.  Both  guns  either  were  loaded  or  had 
loaded magazines nearby. We review the district court’s find‐
ing of a relationship between the weapons and the drug of‐
fense for clear error. United States v. Perez, 581 F.3d 539, 546 
(7th Cir. 2009). 
     Mr. Thurman maintains that the court’s consideration of 
acquitted conduct violates his Sixth Amendment right to be 
tried by a jury. He acknowledges the Supreme Court’s opin‐
ion in United States v. Watts, which allows a sentencing court 
to  consider  conduct  of  which  a  defendant  was  acquitted  at 
trial if the Government can prove that conduct by a prepon‐
derance of the evidence. 519 U.S. 148, 157 (1997) (per curiam). 
Nevertheless, he insists that “Watts is teetering on the brink 
of being overruled”16 based on the Court’s subsequent deci‐
sions in Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v. 
Washington, 542 U.S. 296 (2004), and United States v. Booker, 543 
U.S. 220 (2005).  
    Mr.  Thurman’s  position  clearly  is  foreclosed  by  the  Su‐
preme Court’s opinions and our circuit precedent. In Watts, 
the Supreme Court upheld a district court’s application of the 
firearms enhancement at issue here despite the jury’s acquit‐
tal on the same firearms charge that Mr. Thurman faced. The 
Court explained that its decision did “not punish a defendant 
for  crimes  of  which  he  was  not  convicted,  but  rather  in‐
crease[d]  his  sentence  because  of  the  manner  in  which  he 
committed  the  crime  of  conviction.”  Watts,  519  U.S.  at  154. 
                                                 
16 Appellant’s Br. 37. 
No. 17‐1598                                                               25

Although the Court’s due process and Sixth Amendment ju‐
risprudence  has  evolved  by  way  of  Apprendi,  Blakely,  and 
Booker,  it  has  not  overruled  Watts.  See  United  States  v. 
Waltower, 643 F.3d 572, 576 (7th Cir. 2011) (noting that “Booker 
itself suggests that Watts is still good law”). Accordingly, we 
have rejected challenges based on this line of cases and reiter‐
ate that “[i]f Watts is infirm, it must be based on a more direct 
attack—not Apprendi and its progeny.” Id. at 577. Because we 
are  bound  by  Watts,  we  must  reject  Mr. Thurman’s  Sixth 
Amendment challenge. 
    Mr.  Thurman  next  contends  that even within the frame‐
work of Watts, the court erred in finding that he possessed a 
dangerous weapon under U.S.S.G. § 2D1.1(b)(1).17 He empha‐
sizes that the two handguns were not within the immediate 
vicinity of his drug operations, such that he did not exercise 
control over them for purposes of constructive possession. He 
also notes  that  he procured  the guns many  years earlier for 
reasons unrelated to drug sales. According to Mr. Thurman, 
this  shows  the  inapplicability  of  the  enhancement,  which  is 
meant to account for “the increased danger of violence when 
drug traffickers possess weapons.” U.S.S.G. § 2D1.1(b)(1) cmt. 
n.11.  
   Application note 11 for U.S.S.G. § 2D1.1 lays out the rele‐
vant framework. It provides that the enhancement “should be 
applied if the weapon was present, unless it is clearly improb‐
able that the weapon was connected with the offense.” Id. We 
have construed this provision as imposing a twofold burden. 

                                                 
17 Section 2D1.1(b)(1) instructs courts to increase the base offense level by 

two  “[i]f  a  dangerous  weapon  (including  a  firearm)  was  possessed.” 
U.S.S.G. § 2D1.1(b)(1). 
26                                                        No. 17‐1598 

First, the Government must prove by a preponderance of the 
evidence that the defendant possessed a weapon either actu‐
ally or constructively, meaning he “had the power and the in‐
tention to exercise dominion or control of the firearm.” United 
States  v.  Morris,  836  F.3d  868,  872  (7th  Cir.  2016)  (quoting 
United States v. Bothun, 424 F.3d 582, 586 (7th Cir. 2005)). If the 
Government  satisfies  this  burden,  then  the  defendant  must 
show  that  it  is  “clearly  improbable  [that]  he  possessed  the 
weapon in connection with the drug offense.” Id.  
    Based on our case law, it is clear that the Government sat‐
isfied its burden. We have stated repeatedly that “guns found 
in  close  proximity  to  drug  activity  are  presumptively  con‐
nected to that activity.” United States v. Bothun, 424 F.3d 582, 
586  (7th  Cir.  2005)  (quoting  United  States  v.  Corral,  324  F.3d 
866, 873 (7th Cir. 2003)). “This includes proximity to drug par‐
aphernalia, such as a scale.” United States v. Rea, 621 F.3d 595, 
606 (7th Cir. 2010). In Rea, the defendant was convicted of con‐
spiring to distribute methamphetamine, and the district court 
applied  the  §  2D1.1(b)(1)  enhancement  based  on  three  fire‐
arms  discovered  in  the  defendant’s  house:  one  in  the  hall 
closet  and  two  in  separate  bedrooms.  The  authorities  also 
found a large amount of cash in the living room and a scale in 
the  bathroom;  however,  they  did  not  find  any  drugs  in  the 
house. Id. at 606. We held that the Government met its burden 
based on the proximity of the weapons to the drug parapher‐
nalia  along  with  the  defendant’s  admission  that  he  dealt 
methamphetamine  in  large  quantities.  Id.  at  607;  see  also 
United States v. Are, 590 F.3d 499, 527–28 (7th Cir. 2009) (up‐
holding  application  of  firearms  enhancement  when  guns 
were found in a safe with $20,000 of apparent drug money in 
the  home  of  a  large‐scale  cocaine  dealer);  United  States  v. 
Smith, 308 F.3d 726, 746 (7th Cir. 2002) (affirming application 
No. 17‐1598                                                       27

of  enhancement  when  guns  were  discovered  in  the  defend‐
ant’s home with $100,000 of likely drug money).  
    Our decisions in Rea, Are, and Smith demonstrate the futil‐
ity of Mr. Thurman’s argument. In order to establish construc‐
tive  possession,  the  Government  did  not  need  to  show  that 
the guns were within his immediate reach. Both of Mr. Thur‐
man’s guns were kept in the house from which he distributed 
large quantities of heroin. One gun was kept in a closet, simi‐
lar to the scenario in Rea, and the other gun was kept in close 
proximity  to  the  safe  where  Mr.  Thurman  stored  large 
amounts of ostensible drug money, much like the situation in 
Are. The hidden location of the latter gun in a packed trash 
bag  does  not  undermine  the  district  court’s  finding  of  con‐
structive possession. See Perez, 581 F.3d at 547. Nor does the 
fact that the guns may not have been loaded. Id. (applying en‐
hancement  based  on  a  gun  discovered  with  ammunition  in 
the same room). Regardless of whether Mr. Thurman initially 
procured  the  guns  for  reasons  unrelated  to  his  drug  trade, 
their locations relative to his drug paraphernalia and admit‐
ted  transactions  sufficiently  indicate  their  connection  to  his 
present offense. Therefore, the Government satisfied its bur‐
den  of  proving  that  Mr. Thurman  constructively  possessed 
the  guns.  Mr. Thurman  then  failed  to  meet  his  burden  of 
showing that it is “clearly improbable” that he possessed the 
guns in connection with the drug offense. Indeed, when ques‐
tioned by authorities, Mr. Thurman admitted that he had both 
guns to protect his drug trade. There is no doubt that he failed 
to  meet  his  burden.  Accordingly,  the  district  court  did  not 
commit clear error in applying the firearms enhancement.  
    
    
28                                                      No. 17‐1598 

                            Conclusion 
    The district court properly denied Mr. Thurman’s motions 
to suppress. The court’s decision rests on its finding that the 
agents were credible. It was entitled to make that finding. The 
record before us supports the conclusions that Mr. Thurman 
voluntarily  waived  his  Miranda  rights  and  voluntarily  con‐
sented to the search of his cell phone, including the forensic 
examination.  
    Mr.  Thurman’s  challenges  to  his sentence also must fail. 
All  of  his  arguments  rely  on  a  misconception  of  the  district 
court’s sentencing prerogative. The court was entitled to con‐
sider  evidence  proven  by  a  preponderance  of  the  evidence, 
and the record adequately supports its findings. Accordingly, 
the judgment is affirmed.  
                                                        AFFIRMED